Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 1 of 21 Page ID #:2666



 1   Amy P. Lally (SBN 198555)
     alally@sidley.com
 2   Ellyce R. Cooper (SBN 204453)
     ecooper@sidley.com
 3   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 4   Los Angeles, CA 90067
     Telephone: +1 310 595-9500
 5   Facsimile: +1 310 595-9501
 6   Mark Rosenbaum (SBN 59940)
 7   mrosenbaum@publiccounsel.org
     Judy London (SBN 149431)
 8   jlondon@publiccounsel.org
     Talia Inlender (SBN 253796)
 9   tinlender@publiccounsel.org
10   Alisa Hartz (SBN 285141)
     ahartz@publiccounsel.org
11   Lucero Chavez (SBN 273531)
12   lchavez@publiccounsel.org
     PUBLIC COUNSEL
13   610 S. Ardmore Avenue
     Los Angeles, CA 90005
14   Telephone: +1 213 385-2977
     Facsimile: +1 213 385-9089
15
     Attorneys for Plaintiffs
16   Additional Counsel on next page
17
                           UNITED STATES DISTRICT COURT
18
                         CENTRAL DISTRICT OF CALIFORNIA
19
20                                 WESTERN DIVISION

21   MS. J.P., MS. J.O., AND MS. R.M., on     Case No. 2:18-cv-06081-JAK-SK
     behalf of themselves and all others
22                                            Assigned to the Hon. John A. Kronstadt
     similarly situated,
23
                 Plaintiffs,                  NOTICE OF SUPPLEMENTAL
24                                            AUTHORITY
           v.
25
26   JEFFERSON B. SESSIONS III,
     ATTORNEY GENERAL OF THE
27   UNITED STATES; KIRSTJEN
28   NIELSEN, SECRETARY OF


                          NOTICE OF SUPPLEMENTAL AUTHORITY
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 2 of 21 Page ID #:2667



 1   HOMELAND SECURITY; U.S.
 2   DEPARTMENT OF HOMELAND
     SECURITY, AND ITS SUBORDINATE
 3   ENTITIES; U.S. IMMIGRATION AND
 4   CUSTOMS ENFORCEMENT; U.S.
     CUSTOMS AND BORDER
 5   PROTECTION; ALEX M. AZAR II,
 6   SECRETARY OF HEALTH AND
     HUMAN SERVICES; U.S.
 7   DEPARTMENT OF HEALTH AND
 8   HUMAN SERVICES; SCOTT LLOYD,
     DIRECTOR OF THE OFFICE OF
 9   REFUGEE RESETTLEMENT; OFFICE
10   OF REFUGEE RESETTLEMENT;
     DAVID MARIN, LOS ANGELES FIELD
11   OFFICE DIRECTOR, U.S.
12   IMMIGRATION AND CUSTOMS
     ENFORCEMENT; LISA VON
13   NORDHEIM, WARDEN, JAMES A.
14   MUSICK FACILITY; MARC J. MOORE,
     SEATTLE FIELD OFFICE DIRECTOR,
15   U.S. IMMIGRATION AND CUSTOMS
16   ENFORCEMENT; LOWELL CLARK,
     WARDEN, TACOMA NORTHWEST
17   DETENTION CENTER,
18
                 Defendants.
19
20    Carter G. Phillips*                    Mark E. Haddad (SBN 205945)
21    cphillips@sidley.com                   markhadd@usc.edu
      Jennifer J. Clark*                     Part-time Lecturer in Law
22    jennifer.clark@sidley.com              USC Gould School of Law**
23    SIDLEY AUSTIN LLP                      University of Southern California
      1501 K Street, N.W.                    699 Exposition Blvd.
24    Washington, D.C. 20005                 Los Angeles, CA 90089
25    Telephone: +1 202 736-8000             Telephone: +1 213 675-5957
      Facsimile: +1 202 736-8711
26
27
28

                         NOTICE OF SUPPLEMENTAL AUTHORITY
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 3 of 21 Page ID #:2668



 1    Michael Andolina*                            Luis Cortes Romero (SBN 310852)
 2    mandolina@sidley.com                         lcortes@ia-lc.com
      Timothy Payne*                               Alma L. David (SBN 257676)
 3    tpayne@sidley.com                            adavid@ia-lc.com
 4    Kevin Fee*                                   IMMIGRANT ADVOCACY &
      kfee@sidley.com                              LITIGATION CENTER, PLLC
 5    SIDLEY AUSTIN LLP                            19309 68th Avenue South, Suite R-102
 6    One South Dearborn                           Kent, WA 98032
      Chicago, IL 60603                            Telephone: +1 253 872-4730
 7    Telephone: +1 312 853-7000                   Facsimile: +1 253 237-1591
 8    Facsimile: +1 312 853-7036
 9
      Sean A. Commons (SBN 217603)
10    scommons@sidley.com
      Bridget S. Johnsen (SBN 210778)
11
      bjohnsen@sidley.com
12    SIDLEY AUSTIN LLP
      555 West Fifth Street
13
      Los Angeles, CA 90013
14    Telephone: +1 213 896-6000
      Facsimile: +1 213 896-6600
15
16
17   *Admitted pro hac vice

18   ** Institution listed for identification purposes only
19
20
21
22
23
24
25
26
27
28

                           NOTICE OF SUPPLEMENTAL AUTHORITY
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 4 of 21 Page ID #:2669



 1         PLEASE TAKE NOTICE that Plaintiffs hereby respectfully submit the
 2   document attached herein as Exhibit A as supplemental authority to their Motion for
 3   Preliminary Injunction (ECF No. 45), Motion for Class Certification (ECF No. 81)
 4   and Plaintiffs’ portion of the Joint Statement filed on January 14, 2019 (ECF No.
 5   177). Exhibit A is a copy of the Order Granting Plaintiffs’ Motion to Modify Class
 6   Definition (“Order”) in the action captioned as Ms. L., et al. v. U.S. Immigration and
 7   Customs Enforcement (“ICE”), et al., No. 18cv0428 DMS (MDD) (S.D. Cal. Mar. 8,
 8   2018) (hereinafter “Ms. L.”).
 9         Recently, the Department of Health and Human Services Office of Inspector
10   General (“OIG”) issued a report (“OIG Report”) regarding an investigation into the
11   Administration’s zero tolerance policy and its impact on vulnerable children and the
12   operation of the Office of Refugee and Resettlement (“ORR”). The OIG Report,
13   which Plaintiffs submitted as supplemental authority on January 18, 2019 (ECF No.
14   181), found that the Department of Justice and the Department of Homeland Security
15   (“DHS”) began separating migrant families as early as July 1, 2017—nearly a year
16   before the zero tolerance policy was publicly announced—resulting in the separation
17   of potentially “thousands” more families than previously known. Because the
18   preliminary injunction and reunification order in Ms. L. was limited by a class
19   definition that included only parents who (1) had entered the United States at or
20   between ports of entry, (2) were, had been, or would be detained in immigration
21   custody by DHS, and (3) had a minor child who was separated from them and
22   detained in ORR custody on June 26, 2018, the reunification efforts did not include
23   parents whose children were released from ORR custody before that date. The Order,
24   in reliance on the OIG Report, grants Ms. L.’s motion to modify the class definition
25   and modifies the previously certified class to include all parents who entered the
26   United States on or after July 1, 2017.
27         Here, Defendants have repeatedly taken the position that the class sought in this
28   case should be the same as the class certified in Ms. L. While Plaintiffs disagree as to
                                                 1
                           NOTICE OF SUPPLEMENTAL AUTHORITY
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 5 of 21 Page ID #:2670



 1   certain subgroups who are excluded in the Ms. L. class, Plaintiffs do agree that the
 2   class here should include the thousands of additional families identified by the OIG
 3   Report. The time period of Plaintiffs’ proposed class is, as currently pleaded, at least
 4   as broad as the time period now covered by the modified class definition in Ms. L.,
 5   and thus continues to satisfy the requirements of Federal Rule of Civil Procedure 23.
 6   See ECF No. 81. Moreover, any argument of exclusion of these families from
 7   Plaintiffs’ proposed class has already been found insufficient on multiple grounds as
 8   set forth in the Order.
 9           Ultimately, this action involves a class of parents who were separated from their
10   children at the border by the U.S. Government and then systematically denied the
11   critically needed, family-centered mental health treatment. Such treatment would
12   serve to alleviate the trauma inflicted by the Government pursuant to the zero
13   tolerance policy and reduce the risk of long-term consequences to both parent and
14   child. The thousands of families torn apart, but previously not accounted for, most
15   certainly fall within this class.1
16
17       Dated: March 11, 2019                       /s/ Amy P. Lally
18                                                   Amy P. Lally
                                                     Attorneys for Plaintiffs
19
20
21
22
23
     1
24    On March 6, 2019, the parties in Ms. L. filed a Joint Status report in anticipation of
     an upcoming status conference. See Ms. L., ECF No. 382. In this action, the
25   Government filed the Government a report regarding the status of possible class
26   members, on March 7, 2019. See ECF No. 201. Notably, the Government fails to
     account for—nor even mention—the thousands of additional families separated and
27   seriously traumatized by the Government and now included as members of the Ms. L.
28   class.
                                                 2
                               NOTICE OF SUPPLEMENTAL AUTHORITY
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 6 of 21 Page ID #:2671



 1                             CERTIFICATE OF SERVICE
 2         I am employed in the County of Los Angeles, State of California. I am over the
 3   age of 18 years and not a party to the within action. My business address is 1999
 4   Avenue of the Stars, 17th Floor, Los Angeles, California 90067.
 5         On March 11, 2019, I served the foregoing document(s) described as NOTICE
 6   OF SUPPLEMENTAL AUTHORITY on all interested parties in this action by the
 7   method described below:
 8         I electronically filed the foregoing with the Clerk of District Court using its
 9   CM/ECF system, which electronically provides notice.
10         I declare under penalty of perjury that the foregoing is true and correct.
11
12                                           /s/ Amy P. Lally
                                            Amy P. Lally
13                                          Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
                          NOTICE OF SUPPLEMENTAL AUTHORITY
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 7 of 21 Page ID #:2672
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 8 of 21 Page ID #:2673
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 9 of 21 Page ID #:2674
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 10 of 21 Page ID #:2675
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 11 of 21 Page ID #:2676
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 12 of 21 Page ID #:2677
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 13 of 21 Page ID #:2678
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 14 of 21 Page ID #:2679
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 15 of 21 Page ID #:2680
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 16 of 21 Page ID #:2681
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 17 of 21 Page ID #:2682
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 18 of 21 Page ID #:2683
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 19 of 21 Page ID #:2684
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 20 of 21 Page ID #:2685
Case 2:18-cv-06081-JAK-SK Document 202 Filed 03/11/19 Page 21 of 21 Page ID #:2686
